Title: To Thomas Jefferson from John Barret, Benjamin Harrison, Jr., and James Heron, 6 September 1793
From: Barret, John,Harrison, Benjamin, Jr.,Heron, James
To: Jefferson, Thomas



Sir
Richmond 6th Sepr 1793
 
The Mayor of this City has handed to us your favor of the 27th. Ulto., we have had a meeting to day and taken the proper Steps to communicate your Information to the different trading Towns of this State. That meeting have directed us (their Committee) to make our acknowledgements to Government for it’s Attention to our Interests, and to thank you for the Polite communication, these Orders we most cheerfully and cordially, obey, for we are Sir with the highest sentiments of Respect your most Obedt Serts 

Jno Barret
Benj Harrison Jr
J Heron

